Citation Nr: 0013913	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-14 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for a sleep disorder, a 
psychiatric disability, residuals of a right wrist injury, 
residuals of a left knee injury, a low back disorder, 
diabetes mellitus, hypertension, and a disorder manifested by 
sinus and allergy problems.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1985 to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1998 and later RO decisions that denied service 
connection for a sleep disorder, a psychiatric disability, 
residuals of a right wrist injury, residuals of a left knee 
injury, a low back disorder, diabetes mellitus, hypertension, 
and a disorder manifested by sinus and allergy problems.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his sleep disorder, sleep apnea, first found 
many years after service, to an incident of service.

2.  The veteran has not submitted competent (medical) 
evidence linking his psychiatric disorder, depressive 
disorder, first found many years after service, to an 
incident of service.

3.  The medical evidence does not show that the veteran has a 
current right wrist disorder that is related to an injury or 
disease incurred in service.  

4.  The veteran has not submitted competent (medical) 
evidence showing the presence of a current left knee 
disability.

5.  The veteran's low back condition in service was acute and 
transitory, resolved without residual disability, and is 
unrelated to his current low back pain.

6.  The veteran has not submitted competent (medical) 
evidence linking his diabetes mellitus, first found several 
years after service, to an incident of service.

7.  Essential hypertension was not present in service and it 
was not demonstrated to a compensable degree within the first 
post-service year; nor is essential hypertension related to 
an incident of service.

8.  The veteran had sinusitis prior to entry into service.  

9.  The veteran's pre-service disorder manifested by sinus 
and allergies problems did not increase in severity while in 
service.


CONCLUSIONS OF LAW

1.  The claims for service connection for a sleep disorder, a 
psychiatric disability, residuals of a left knee injury, and 
diabetes mellitus are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Residuals of a right wrist injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

3.  A chronic low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

3.  Essential hypertension was not incurred in or aggravated 
by active service, nor may this condition be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.104, Code 7101, Note (1) (1999).

4.  Pre-existing sinus and allergy problems were not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Sleep Disorder

An initial threshold question to be answered with regard to 
the veteran's claims being considered in this appeal is 
whether he has presented evidence of well-grounded claims; 
that is, evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claims.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

A review of the veteran's claims folder shows that service 
connection has not been granted for any of his claimed 
disabilities.

Service medical records are negative for a sleep disorder.  
The post-service medical records do not demonstrate the 
presence of such a disorder until around 1998.  A VA medical 
report of his treatment in December 1998 note that a sleep 
study was done in November 1998 and that sleep apnea was 
diagnosed.  He was recommended for CPAP (continuous positive 
airway pressure) @ 5CM pressure.  The post-service medical 
records do not link the veteran's sleep apnea to an incident 
of service.  A claim for service connection of a disability 
is not well grounded where there is no medical evidence 
linking the veteran's current disability to an incident of 
service.  Caluza, 7 Vet. App. 498.

The veteran testified at a hearing in September 1999 to the 
effect that his sleep disorder began in service, but this lay 
evidence is insufficient to demonstrate the presence of a 
medical disability while in service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's sleep disorder, sleep apnea, found many 
years after service, to an incident of service.  Hence, the 
claim for service connection for such a disorder is not 
plausible, and it is denied as not well grounded.


II.  Service Connection for a Psychiatric Disability

Service medical records do not show the presence of a 
psychiatric disability.  The post-service medical records do 
not show the presence of such a disability until around 1998.  
VA medical reports of the veteran's treatment in 1998 and 
1999 show the presence of depressive disorder.  The post-
service medical records do not link this condition to an 
incident of service in order to well ground this claim.  
Caluza, 7 Vet. App. 498.

The veteran testimony at the September 1999 hearing is to the 
effect that he was treated for psychiatric problems in 
service, but this evidence is not supported by the service 
medical records.  As noted in Section I, the veteran's lay 
testimony is not sufficient to demonstrate the presence of a 
claimed medical condition while in service.  Espiritu, 2 Vet. 
App. 498.

There is no competent (medical) evidence linking the 
veteran's psychiatric disability, depressive disorder, first 
found many years after service, to an incident of service, 
and the claim for service connection for such a disorder is 
not plausible.  Therefore, this claim is denied as not well 
grounded.


III.  Service Connection for Residuals of a Right Wrist 
Injury

Service medical records show that the veteran was seen in 
September 1987 for a complaint of right wrist sprain.  He 
stated that he was the victim of a hit and run automobile 
accident about 10 days previously.  There was pain to 
palpation of the right wrist and minimal edema.  The 
assessment was possible right wrist strain  He was again seen 
for this condition in October 1987.  In March 1988, he 
underwent a medical examination for separation from service.  
There were no complaints with regard to the right wrist and 
abnormalities of the right wrist were not found.

The post-service medical records show that the veteran 
underwent a medical examination in September 1993 while in 
the U.S. Army Reserve.  There were no complaints with regard 
to the right wrist at this examination and no abnormalities 
of the right wrist were found.  

The veteran underwent a VA medical examination in February 
1999.  He gave a history of right wrist injury in service.  
His right wrist had some diffuse tenderness to palpation 
along with some point tenderness at the ulnar styloid.  
Dorsiflexion of the wrist was from 0 to 70 degrees, wrist 
palmar flexion was from 0 to 80 degrees, wrist radial 
deviation was from 0 to 20 degrees, and wrist ulnar deviation 
was from 0 to 45 degrees.  There was no locking or clicking 
of the wrist.  The impression was possible right wrist 
incongruency, status post right wrist fracture with early 
degenerative changes that cause some pain.  Radiographic 
correlation was recommended.  X-rays of the right wrist in 
February 1999 were negative.  Nor do the other post-service 
medical records show the presence of a right wrist 
disability.

Concerning this issue, the Board finds that the veteran has 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

While a right wrist condition was suspected at the time of 
the February 1999 VA medical examination and radiographic 
correlation was requested, a review of the overall evidence, 
including a February 1999 MRI of the right wrist, does not 
show the presence of a current chronic right wrist 
disability.  38 C.F.R. § 3.303(b).  

Further, the February 1999 examiner's diagnosis of "possible 
right wrist incongruency, status post right wrist fracture 
with possible early degenerative changes which causes some 
pain" is not supported by the record.  The veteran did not, 
in fact, sustain a right wrist fracture in service.  In 
addition, recent x-rays of the right wrist were interpreted 
as being normal.  Moreover, the evidence does not show that 
any current right wrist disorder that the veteran may have is 
related to the findings noted in service.  To the extent that 
the February 1999 examiner's diagnosis purports to do so, it 
is clearly based on an inaccurate medical history and so is 
entitled to no probative weight.  See West v. Brown, 7 Vet. 
App. 70 (1994).  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a current right wrist 
disorder that is related to the in-service right wrist 
injury.  Accordingly, his claim for service connection must 
be denied.  


IV.  Service Connection for Residuals of a Left Knee Injury

Service medical records show that the veteran was seen for a 
pulled muscle behind the left thigh.  On observation, the 
muscle behind the left knee was tender.  The assessment was 
strained muscle.  In September 1987, he was seen for 
complaints of a left knee sprain sustained in a hit and run 
automobile accident about 10 days previously.  There was an 
area of tenderness in the left knee.  There was full range of 
motion.  The assessment was possible left knee sprain.  The 
report of his medical examination for separation from service 
in March 1988 notes a history of a twisted left knee when 
struck by a car in 1987.  A left knee disorder was not found 
at this examination.

A left knee disorder was not found at the veteran's medical 
examination in September 1993 while in the U.S. Army Reserve.  
Private medical reports show that he was seen for contusions 
around the left knee in 1994 and 1995 following an automobile 
accident in November 1994.  

The veteran underwent a VA medical examination in February 
1999.  He gave a history of a fracture left knee from an 
automobile accident in service in 1987.  Range of motion of 
the left knee was from 0 to 140 degrees.  No abnormalities of 
the left knee were found other than pain and patellofemoral 
crepitus.  The examiner's assessment was left knee pain.  He 
indicated that, although no abnormalities were noted on 
examination, the veteran "may have early degenerative 
changes and/or some meniscal pathology."  Radiographic 
correlation was recommended.  X-rays and MRI of the left knee 
in February 1999 were negative, however.  

The Board finds that the February 1999 examiner's comments 
are too speculative to show the presence of current left knee 
disorder, even for purposes of determining whether the 
veteran's claim is well grounded.  Further, no other post-
service medical records show the presence of a current right 
knee disorder.  A claim is not well grounded where there is 
no medical evidence showing the presence of the claimed 
disability.  Caluza, 7 Vet. App. 498.  

The veteran testified at a hearing in September 1999 to the 
effect that he had residuals of a left knee injury from an 
automobile accident in service, but this evidence is not 
corroborated by the objective medical evidence in the record.  
There is no competent (medical) evidence showing the presence 
of a current chronic left knee condition, and the claim for 
service connection for such a condition is not plausible.  
The claim is denied as not well grounded.


V.  Service Connection for a Low Back Disorder

Service medical records show that the veteran was seen in 
October 1985 for a history of low back pain of one week's 
duration due to trauma.  He complained of radiation of the 
pain to the legs.  A service medical record shows that he was 
seen for low back pain in January 1986.  He was treated with 
medication.  An X-ray of the lumbosacral spine in January 
1986 showed no abnormalities.  In March 1986, he was seen for 
complaints of low back pain.  A physical therapy consultation 
in March 1986 notes that he had tenderness in the lumbar 
area.  The assessment was mechanical low back pain.  In April 
1986, he was seen for low back pain.  The assessment was 
possible low back pain secondary to gait or possible systemic 
dysfunction.  The report of his medical examination for 
separation from service in March 1988 notes a history of 
recurrent back pain, lumbar muscle strain in 1986, with 
occasional recurrence of pain controlled with Motrin.  A low 
back disorder was not found at this examination.  

The report of the veteran's medical examination in September 
1993 while in the U.S. Army Reserve is negative for 
complaints or abnormalities of the low back.  Private medical 
reports of his treatment in 1994 and 1995 show that he was 
seen for intermittent low back pain following an automobile 
accident in November 1994.

The veteran underwent a VA medical examination in December 
1998.  The assessment was mild lumbosacral low back pain.  X-
rays of the lumbosacral spine in December 1998 showed no 
abnormalities.  The other post-service medical records do not 
demonstrate the presence of a chronic low back disability.

The veteran testified at a hearing in September 1999 to the 
effect that he had a low back disorder that had its onset in 
service.  

The Board finds that the veteran's claim for service 
connection of a low back disorder is well grounded because 
the evidence shows he was treated for low back pain a number 
of times in service and that he currently has low back pain, 
hence, raising a reasonable possibility of a valid claim for 
service for a low back condition, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the appellant is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).

While the evidence does show that the veteran was treated for 
back pain on several occasions during service and that he 
currently has been noted to have back pain, the medical 
records are devoid of evidence of complaints of back for 
several years after service and, in fact, the separation 
examination and the Reserve examination in 1993 showed no 
back complaints or disorder.  38 C.F.R. § 3.303(b).  
Moreover, the evidence shows that the veteran sustained an 
intercurrent, post-service back injury in November 1994 and 
began complaining of back pain after service only after that 
car accident.  

The Board finds that the evidence does not demonstrate that 
the veteran has a current back disorder that is related to an 
injury or disease incurred in service.  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for a low back disorder.  Hence, the claim is 
denied.

VI.  Service Connection for Diabetes Mellitus

The criteria for establishing entitlement to service 
connection for a disability are noted in Section I of this 
decision.  Where diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records are negative for diabetes mellitus.  
The report of the veteran's medical examination for 
separation from service in March 1988 does not show this 
disease, and blood and urine testing were reportedly negative 
for sugar.

The post-service medical records do not show the presence of 
diabetes mellitus until around 1991.  Private medical reports 
show that the veteran underwent a medical examination in 
January 1990.  Diabetes mellitus was not found.  Blood 
testing for sugar in January 1990 was 101 mg/dl (60-115).  
Blood testing for sugar in September 1991 was 585 mg/dl (60-
115).  The post-service medical records of the veteran's 
treatment and evaluations after September 1991, including a 
report of VA medical examination in July 1998, show that the 
veteran has diabetes mellitus.  The post-service medical 
records, however, do not link the veteran's diabetes mellitus 
to an incident of service in order to well ground the claim 
for service connection for this disease.  Caluza, 7 Vet. App. 
498.

The veteran testified at a hearing in January 1999 to the 
effect that his diabetes mellitus was found around one year 
after service, but the medical evidence does not show the 
presence of diabetes mellitus until around 1991.  There is no 
competent (medical) evidence linking the veteran's diabetes 
mellitus, first found several years after service, to an 
incident of service.  Hence, the claim for service connection 
for diabetes mellitus is not plausible, and it is denied as 
not well grounded.

VII.  Service Connection for Hypertension

Service medical records show that the veteran's blood 
pressure was 130/80 at the time of his medical examination 
for enlistment into service in December 1984.  A report of 
his treatment in September 1995 shows a blood pressure 
reading of 130/80.  A dental record shows that his blood 
pressure was 150/60 in January 1987.  A report of his 
treatment around February 1987 shows blood pressure of 
140/80, in September 1987 it was 118/84, and in October 1987 
it was 128/70.  The report of his medical examination for 
separation from service in March 1988 shows blood pressure of 
120/88.  These records do not show the diagnosis of 
hypertension.

The private medical report of the veteran's medical 
examination in January 1990 notes a history of problems with 
blood pressure for the past 2-3 years that started in 
service.  He reportedly was seen in an emergency room several 
weeks previously and was told that his blood pressure was 
elevated.  His blood pressure was 164/100.  The assessment 
was essential hypertension.  He was advised to decrease salt 
intake, to decease weight, to use more aerobic exercises, to 
increase swimming, and he was started on Calan-SR.

At the VA medical examination in July 1998 a history of 
longstanding hypertension treated with medication was noted.  
The diagnosis was hypertension, currently well controlled.

At the hearing in January 1999, the veteran testified to the 
effect that hypertension was diagnosed about one year after 
his separation from service.

The veteran's claim for service connection is well grounded, 
meaning it is plausible.  The Board notes that the evidence 
indicates that the veteran was seen in an emergency room 
several weeks before the January 1990 medical examination and 
found to have elevated blood pressure and that the report of 
this treatment is not in the record, but the evidence does 
not document that he was seen within one year of separation 
from service for this condition.  Under the circumstances, 
the Board finds no useful purpose would be served by a remand 
of the case to the RO to obtain the report of this emergency 
room treatment and finds that all relevant evidence has been 
obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The criteria for establishing service connection for a 
disability are noted in Section I of this decision.  A 
10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  38 C.F.R. § 4.104, Code 7101.  Note (1):  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken 2 or more times on at least 3 different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.

The service medical records do not show the presence of 
hypertension and the veteran's blood pressure was normal at 
the time of his medical examination for separation from 
service.  While the veteran testified to the effect that 
hypertension was found around one year after his separation 
from service, the medical evidence does not show the presence 
of essential hypertension until January 1990 or almost 
2 years after his separation from service.  At that time his 
hypertension was manifested to a compensable degree, but the 
evidence does not show the presence of such a condition 
within the first post-service year.  Therefore, no 
presumption applies.  No examiner has specifically indicated 
that the veteran's current hypertension had its origins in 
service.  

Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for hypertension, 
and the claim is denied.  The veteran is advised that he may 
reopen the claim for service connection for hypertension at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service or a medical report showing the presence of this 
condition to a compensable degree within the first post-
service year.  Robinette v. Brown, 8 Vet. App. 69 (1995).


VIII.  Service Connection for a Disorder Manifested by Sinus 
and Allergy Problems

The service medical records show that the veteran reported a 
history of sinusitis at the time of his medical examination 
for enlistment into service in December 1984.  A history of 
mild sinusitis was noted.  No abnormalities of the sinuses 
were found at the time of this examination.  These records 
show that he was prescribed Tylenol and seen for headaches, 
but do not show any specific treatment for sinusitis or 
allergies.  At the time of his medical examination for 
separation from service in March 1988, the veteran reported 
no specific problems with sinuses, but he complained of 
frequent or severe headaches that he treated with aspirin.  
No abnormalities of the sinuses were found at this 
examination.

Private medical reports of the veteran's treatment and 
evaluations from 1990 to 1997 show that he was seen for sinus 
and nasal congestion.  Diagnoses include allergic rhinitis 
and sinusitis.

At a VA medical examination in July 1998 to determine the 
nature and extent of any allergy and sinus problems, the 
veteran gave a history of such problems for about a 10-year 
period.  The impressions were acute and chronic sinusitis, 
deviation of the nasal septum with obstruction on the left 
side of the nose, and nasal allergy of moderately severe 
degree.

At the hearing in January 1999, the veteran testified to the 
effect that his preservice allergy and sinus problems 
increased in severity while in service.  He requested service 
connection for a disorder manifested by allergy and sinus 
problems.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  
However, a history of the pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions; such evidence will be considered 
together with all other material evidence in determinations 
as to inception.  38 C.F.R. § 3.304(b)(1).  

Because no clinical findings indicative of a sinus disorder 
were "noted" at the time of the veteran's enlistment 
examination, he is presumed to have been in sound condition 
at that time relative to such a disorder.  38 U.S.C.A. § 1111 
(West 1991).  However, the Board finds that the notation of a 
history of sinus trouble on the enlistment examination 
report-apparently as provided by the veteran-together with 
his January 1999 hearing testimony, provides clear and 
unmistakable evidence that he had sinus trouble prior to 
service, thus rebutting the presumption of soundness.  See 
Harris v. West, No, 99-7057 (Fed. Cir. Feb. 17, 2000).  
Therefore, the Board concludes that the veteran's sinus 
condition pre-existed service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1999).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

The record shows that the veteran had sinus problems prior to 
entry into service.  The service medical records do not show 
any significant treatment for sinusitis or allergies.  While 
he complained of headaches in service, the service medical 
evidence does not link this complaint to a sinus or allergy 
condition, and his sinuses were normal at the time of his 
medical examination for separation from service.  Where there 
is no increase in the severity of the preservice condition in 
service, service connection based on aggravation is not 
warranted.  Hunt, 1 Vet. App. at 296.

The post-service medical records reveal that the veteran 
currently has chronic sinusitis and a moderately severe nasal 
allergy, but these records do not link the veteran's current 
sinus and allergy problems to an incident of service, 
including worsening of his preservice sinus problems.  While 
the veteran testified to the effect that his preservice sinus 
and allergy problems increased in severity in service, his 
contention is not supported by the objective service medical 
records.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for a disorder manifested by allergy and sinus 
problems.  Hence, the claim is denied.
Since the preponderance of the evidence is against the claims 
for service connection for a low back disorder, residuals of 
a right wrist injury, hypertension, and a disorder manifested 
by allergy and sinus problems, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that the RO denied some of the claims for 
service connection considered in this appeal on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claims as not well grounded.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).


ORDER

The claims for service connection for a sleep disorder, a 
psychiatric disability, residuals of a left knee injury, and 
diabetes mellitus are denied as not well grounded.

Service connection for a low back disorder, residuals of 
right wrist injury, hypertension, and a disorder manifested 
by sinus and allergy problems is denied.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

